Title: To John Adams from Oliver Wolcott, Jr., 13 June 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Treasury Department June 13th. 1799—

I have the honor to acknowledge the receipts of your letters dated May 27th. & 28th. and Mr Shaws letter dated June 5th. covering recommendations in favor of Noah Pease, Nathaniel Mayhew and Silas Daggot, for the appointment of Keeper of the Light House to be erected on Gay Head—
The Light House is not erected, and there is not an immediate necessity any appointment;—to prevent the trouble of repeated applications it may be however expedient that the decision be now made, upon condition that the salary shall not commence, till services are required.—The Revd Mr Thaxter appears to be anxious to prevent the establishment from being prejudicial to the Indians and on that account has recommended Noah Pease;—with reference merely to the public service, I should suppose that Captain Daggot’s recommendations were entitled to a preference;—if the President is satisfied with the assurances, which he has made to General Lincoln, not to become a retailer, I take the liberty to submit his name, as being entitled to the first consideration.
The Office of Inspector for the 3d survey of South Carolina has become vacant by the death of John Trotter—the enclosed Letters from the Supervisor Daniel Stevens Esquire dated May 18. & 27th. and from the Honble. Jacob  Read Esquire dated May 24th. & 31st. present the names of several Candidates who are well recommended—The pretensions of Eugene Brenan, William Tennant, and Julius Nichols junior appear to be best supported—Mr Tennants local situation constitutes an objection to him;—of Mr Nichols I know nothing more than is to be collected from the Letters;—as Mr Brenan is stated to have served with ability & fidelity, in the Office of Collector and is particularly recommended by the Supervisor—I am inclined to think the preference due to him:—I enclose a blank Commission to be filled up as the President may direct;—at the same time, I take the liberty to say, that if additional important information shall be received before the Commission shall be transmitted, I will submit the matter a second time for consideration.
Attempts are making to draw into question the solidity of the public Credit—I think I may say with confidence, that the credit of the United States is equal to that of any Country in the world, and that it has suffered no recent diminution. Our payments have been punctually made in Holland, and there has never been a momentary hesitation in satisfying any well founded demand on the Treasury. Our Stocks are as high, in Holland as those of any Nation—Our 3 Per Cents bear the same price in London as those of the British Government—The course of Exchange has long been in our favour from every part of Europe—The Certificates for the 8 Per Cent Loan, will not, indeed at the present moment command their nominal value;—this is owing to various causes, but principally to the great demand for money for the East India Trade.—The Loan itself having created a new demand for money, has had a tendency to raise the rate of Interest—when the subscriptions shall have been completed & the Stock have found its natural level, we shall have a criterior for ascertaining the market rate of Interest in the United States.—at that rate only, whatever it may be, will be just to expect future Loans—It is certain that the last Loan was not obtained on disadvantageous terms;—in proof of which assertion it may be alledged, that the Stock formerly issued, has suffered little or no depression—At present the discount on the subscription Certificates, is not greater than has been allowed on the best private Notes, or even on the Post Notes of the Bank in some parts of the Southern States.—The price of all securities must depend on the demand for money, this is great in the United States, owing to the variety of objects to which money can be profitably applied.
The valuations have been completed in the States of Tennessee and New York, and as far as I can judge, the business has been well done.
The Lands in Tennessee are valued at about five millions eight hundred thousand Dollars,—the House Tax must be inconsiderable in a New State, but the Quota will require an assessment of only two and an half mills upon a dollar.
The Houses exceeding one hundred Dollars in value in New York, are valued at upwards of twenty five Millions of Dollars, and the Lands and other Houses &c. at Seventy three Millions—three fifths of the whole tax, will be assessed on the Houses exceeding one hundred Dollars in value and on the Slaves; and about two fifths of the whole Quota will fall on the City and County of New York—The estimate given in some of the papers of the Tax in the State of New York is incorrect.
In the other States from which I have lately heard, the business of the valuations is progressing and in the Northern States will soon be completed—
I have the honor to be / with the highest respect / Sir / Your Most Obedt. Servant

Oliv: Wolcott